Citation Nr: 0942298	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  07-17 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for peripheral arterial 
disease (PAD) of the right leg, to include as secondary to 
service-connected right femur disability.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Roanoke, Virginia.

The Veteran presented testimony at a Central Office hearing 
chaired by the undersigned Veterans Law Judge in July 2008.  
A transcript of the hearing is associated with the claims 
file.  This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 
7107(a)(2) (West 2002 & Supp. 2009).

This appeal was previously before the Board in May 2009, when 
it was remanded for additional development.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no evidence of PAD during service or for many years 
after service, and a July 2009 VA examiner opined that this 
condition is less likely than not related to the Veteran's 
service-connected right femur disability.  


CONCLUSION OF LAW

Service connection for PAD is not warranted.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice 
should be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case or Supplemental 
Statement of the Case.  Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006).

The foregoing notice requirements were addressed by a June 
2007 letter, which informed the Veteran of what evidence was 
required to substantiate his claim and of his and VA's 
respective duties for obtaining evidence.  Following that 
letter, the Veteran's claim was readjudicated in August 2007 
and September 2009 Supplemental Statements of the Case.  
Additionally, the June 2007 letter advised him as to the 
assignment of disability ratings and effective dates pursuant 
to 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  The 
Veteran underwent a pertinent VA examination in July 2009.  
Further, all relevant treatment records adequately identified 
by the Veteran have been obtained and associated with the 
claims folder.  Neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a 
[V]eteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Laws And Regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

Additionally, service connection may be granted for 
disability shown to be proximately due to, or the result of, 
a service-connected disorder.  See 38 C.F.R. § 3.310(a).  
This regulation has been interpreted by the United States 
Court of Appeals for Veterans Claims (Court) to allow service 
connection for a disorder which is caused by a service-
connected disorder, or for the degree of additional 
disability resulting from aggravation of a non service-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

Analysis

The Veteran contends that he has PAD secondary to his 
service-connected right femur disability.

The service treatment records are negative for complaints or 
findings of PAD, with the March 1976 separation examination 
reflecting a normal vascular system and lower extremities 
(other than a right femur fracture).  

While the record reflects a December 2000 diagnosis of acute 
pulmonary embolism, for which an inferior vena cava insert 
was implanted in the Veteran's right groin, the earliest 
evidence reflecting PAD is an October 2007 VA examination 
report in connection with his claim of an increased rating 
for his service-connected right femur disability.  That 
report reflects that X-rays showed "osteoarthritic changes 
in the femoropopliteal artery tree consistent with peripheral 
artery disease."  Importantly, however, the examiner did not 
provided an opinion as to whether the Veteran's PAD was 
attributable to his service-connected right femur disability.  
In May 2009, the Board sought an opinion in this regard.

In a July 2009 report, a VA examiner opined that, based on 
the clinical and radiological evaluations of record, as well 
as the medical literature, the Veteran's PAD was less likely 
than not caused by or chronically worsened/aggravated by his 
service-connected right femur disability.  In reaching this 
determination, the examiner noted that the Veteran's long-
term tobacco use was an established risk factor for PAD (a 
May 2007 VA treatment report indicates current tobacco use 
since age 13).  

Here, the service treatment records are absent for complaints 
or findings of PAD.  Although post-service treatment records 
reflect a diagnosis of PAD decades after separation from 
service, none of these records indicate a link between this 
condition and the Veteran's military service.  Further, while 
the Veteran asserts that his PAD is caused by his service-
connected right femur disability, the July 2009 VA examiner 
specifically rejected any link between the Veteran's right 
femur disability and his PAD.

In view of the absence of PAD in service, or for years after 
service, and a specific medical opinion rejecting any link 
between the Veteran's service-connected right femur 
disability and this condition, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of service connection for PAD.  Service connection is not 
warranted, and the appeal is denied.

ORDER

Entitlement to service connection for PAD of the right leg, 
to include as secondary to service-connected right femur 
disability, is denied.


REMAND

The Veteran contends that his service-connected lumbar spine 
and right femur disabilities prevent him from working.  

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, or, if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If 
the above percentages are not met, the Veteran's claim may 
still be referred to the Director, Compensation and Pension 
Service for an extraschedular rating, when the evidence of 
record shows that Veteran is "unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities."  38 C.F.R. § 4.16(b).

The Veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training, and previous 
work experience, but not to his age or to any impairment 
caused by non-service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.  The Veteran's employment history, his 
educational and vocational attainment, as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.

The Veteran is currently service-connected for a lumbar spine 
disability, rated as 40 percent disabling, and a right femur 
disability, rated as 30 percent disabling.  His combined 
disability rating is 60 percent.  Therefore, the initial 
criteria for schedular consideration for the grant of TDIU 
under 38 C.F.R. § 4.16(a) are not met. However, he may still 
be entitled to TDIU based on 38 C.F.R. §§ 4.l6(b), 3.32l(b).

The record reflects that the Veteran last worked in 1995, 
when he was employed as a meat cutter.  While he contends 
that his service-connected lumbar spine and right femur 
disabilities prevent him from working, he has asserted that a 
non 
service-connected hand disability also prevents him from 
working (see June 2007 Application For Increased Compensation 
Based On Unemployability).  In a July 2009 report, a VA 
examiner opined that the Veteran's service-connected 
disabilities preclude him from obtaining gainful employment.  

Based upon the foregoing, the Board finds this case presents 
unusual or exceptional circumstances, in that the Veteran's 
service-connected lumbar spine and right femur disabilities 
do not satisfy the criteria for schedular consideration for 
the grant of TDIU but there is evidence indicating that these 
service-connected disabilities prevent him from obtaining 
gainful employment.  As a result, a referral of the total 
rating claim to the Director of the VA Compensation and 
Pension Service for 
extra-schedular consideration is warranted.  The authority to 
assign extra-schedular ratings has been specifically 
delegated to the Under Secretary for Benefits and the 
Director of the Compensation and Pension Service, and not the 
Board, in the first instance.  Therefore, the correct course 
of action for the Board, where it finds that entitlement to 
an extra-schedular evaluation may be present, is to raise the 
issue and remand it for the proper procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  Floyd v. Brown, 9 Vet. 
App. 88 (1996).

Accordingly, the case is REMANDED for the following action:

1.	Refer the claim to the appropriate 
department officials under 38 C.F.R. § 
4.16(b) (Director, Compensation and 
Pension Service) for extraschedular 
consideration of the Veteran's claim 
for a total disability rating based on 
individual unemployability.

2.	If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with 
a Supplemental Statement of the Case 
and afforded the appropriate 
opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 




appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


